Case 5:19-cr-00043-SMH-MLH Document 238 Filed 11/10/20 Page 1 of 1 PageID #: 1199




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                      CRIMINAL ACTON NO. 19-00043-01

 VERSUS                                        CHIEF JUDGE S. MAURICE HICKS, JR.

 CHRISTOPHER DONTA WILLIS (01)                 MAGISTRATE JUDGE HORNSBY


                                         ORDER

        For the reasons assigned in the Report and Recommendation of the Magistrate

  Judge previously filed herein, and having thoroughly reviewed the record, including the

  written objections filed, and concurring with the findings of the Magistrate Judge under

  the applicable law;

        IT IS ORDERED that Defendant’s Motion to Suppress (Record Document 178) is

  DENIED.

        THUS DONE AND SIGNED, at Shreveport, Louisiana, this the 10th day of

  November, 2020.
